FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ENVIRONMENTAL PROTECTION               
INFORMATION CENTER, a California
nonprofit corporation; KLAMATH
FOREST ALLIANCE, a California
                                             No. 04-15931
nonprofit corporation; KLAMATH-
SISKIYOU WILDLANDS CENTER, an
Oregon nonprofit corporation,
                                              D.C. No.
                                           CV-03-00938-GEB
              Plaintiffs-Appellants,          OPINION
                v.
UNITED STATES FOREST SERVICE,
               Defendant-Appellee.
                                       
        Appeal from the United States District Court
           for the Eastern District of California
        Garland E. Burrell, District Judge, Presiding

                  Argued and Submitted
       February 15, 2006—San Francisco, California

                    Filed June 23, 2006

  Before: J. Clifford Wallace, Michael Daly Hawkins, and
             Sidney R. Thomas, Circuit Judges.

                 Opinion by Judge Hawkins




                            6983
6988                   EPIC v. USFS


                        COUNSEL

Marianne Dugan (argued), Facaros & Dugan, Eugene, Ore-
gon, for the appellants.

Lisa Jones (argued) and M. Alice Thurston, United States
Department of Justice, Environment & Natural Resources
Division, Washington, D.C., for the appellee.

Andrew T. Lloyd, Pacific Legal Foundation, Sacramento,
California, for Amici Curiae Rural Resources Alliance, Klam-
ath Alliance for Resources and Environment, and Pacific
Legal Foundation.


                         OPINION

HAWKINS, Circuit Judge:

   The Environmental Protection Information Center
(“EPIC”) appeals from the district court’s summary judgment
in favor of the United States Forest Service (“USFS”). EPIC
challenges USFS’s failure to prepare an Environmental
Impact Statement (“EIS”) in connection with the proposed
Knob Timber Sale in the Klamath National Forest and further
argues that the Environmental Assessment (“EA”) USFS did
prepare was inadequate. EPIC also contends that the project
violates the National Forest Management Act (“NFMA”). We
affirm.

        FACTS AND PROCEDURAL HISTORY

  The Knob Timber Sale (the “Project”) is a vegetation man-
agement project affecting the Salmon River Ranger District of
                            EPIC v. USFS                           6989
the Klamath National Forest. The Project provides for har-
vesting timber from approximately 578 acres, scattered
among twenty-seven units throughout the forest. The stated
purpose of the Project “is to maintain stand health by leading
stands into a resilient condition where they can provide a sus-
tained yield of wood products and reduce their risk to poten-
tial catastrophic fire.”

   USFS issued an EA for the Project in October 2002.1 In
preparing the EA, USFS relied on a number of documents,
reports and studies, including biological assessments prepared
by the National Marine Fisheries Service and the U.S. Fish
and Wildlife Service (“FWS”) in formal consultations
required by Section 7 of the Endangered Species Act
(“ESA”). The final EA identified and discussed in detail two
key issues: (1) the Project’s effect on the “critical habitat” of
the northern spotted owl and (2) watershed effects, in which
timber harvest, fuel reduction and road activities could poten-
tially cause soil erosion or trigger slope failure, increasing
sediment in streams.

   Soon thereafter, USFS issued a decision notice and Finding
of No Significant Impact (“FONSI”) selecting the proposed
action alternative. USFS explained that this alternative had
the best potential to achieve the Project’s purposes and that it
would have long-term beneficial effects for the northern spot-
ted owl and watershed health, with only minor or negligible
short-term adverse effects.

  EPIC filed suit in the district court, arguing that, under the
National Environmental Policy Act (“NEPA”), USFS should
have prepared a full EIS instead of an EA, and that the EA
  1
    USFS initially issued an EA describing the proposed action in Decem-
ber 2001 and a Decision Notice electing to move forward with the project
in March 2002. However, based on comments received regarding cumula-
tive watershed effects and its own additional analysis, USFS narrowed the
project by eliminating a unit from the proposal.
6990                      EPIC v. USFS
itself was inadequate. EPIC also alleged that USFS violated
the NFMA. The district court granted summary judgment to
USFS on all claims.

                  STANDARD OF REVIEW

   We review the district court’s grant of summary judgment
de novo. Native Ecosystems Council v. USFS, 428 F.3d 1233,
1238 (9th Cir. 2005). Agency decisions that allegedly violate
NEPA and NFMA are reviewed under the Administrative
Procedure Act (“APA”), and may be set aside only if they are
“arbitrary, capricious, an abuse of discretion, or otherwise not
in accordance with law.” Id. (quoting 5 U.S.C. § 706(2)(A)).

      In reviewing an agency’s decision not to prepare an
      EIS under NEPA, we employ an arbitrary and capri-
      cious standard that requires us to determine whether
      the agency has taken a “hard look” at the conse-
      quences of its actions, “based [its decision] on a con-
      sideration of the relevant factors,” and provided a
      “convincing statement of reasons to explain why a
      project’s impacts are insignificant.”

Nat’l Parks & Conservation Ass’n v. Babbitt, 241 F.3d 722,
730 (9th Cir. 2001) (internal quotations and citations omitted).

                         DISCUSSION

I.    NEPA Claims

     A.   Statutory Background

   [1] An EIS is required for “major Federal actions signifi-
cantly affecting the quality of the human environment . . . .”
42 U.S.C. § 4332(2)(C). The agency first prepares an EA to
determine whether an action will have a significant impact,
thus requiring preparation of an EIS. 40 C.F.R. § 1508.9. If
the agency concludes there is no significant effect associated
                             EPIC v. USFS                             6991
with the proposed project, it may issue a FONSI in lieu of
preparing an EIS. 40 C.F.R. § 1508.9(a)(1).

   [2] The critical term here is “significantly.” Whether a proj-
ect is “significant” depends on the project’s “context” and its
“intensity.” 40 C.F.R. § 1508.27. Context refers to the scope
of the action, while intensity refers to the severity of the
impact. Id. The regulations include a list of ten intensity fac-
tors, four of which EPIC argues are applicable in this case:2

      (1) Impacts that may be both beneficial and
      adverse. A significant effect may exist even if the
      Federal agency believes that on balance the effect
      will be beneficial.

      (5) The degree to which the possible effects on the
      human environment are highly uncertain or involve
      unique or unknown risks.

      (7) Whether the action is related to other actions
      with individually insignificant but cumulatively sig-
      nificant impacts. . . .

      (9) The degree to which the action may adversely
      affect an endangered or threatened species or its hab-
      itat that has been determined to be critical under the
      Endangered Species Act of 1973.

Id. at § 1508.27(b).
  2
    EPIC’s opening brief suggests that six intensity factors are applicable,
but offers no argument regarding two of those factors. United States v.
Loya, 807 F.2d 1483, 1486-87 (9th Cir. 1987) (issues raised in a brief
which are not supported by argument are deemed abandoned); see also
Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994). We also decline to
address EPIC’s argument regarding barred owl expansion, because this
issue was not raised before the district court. See Monetary II Ltd. P’ship
v. Comm’r, 47 F.3d 342, 347 (9th Cir. 1994).
6992                         EPIC v. USFS
   EPIC also asserts that even if an EIS is not required, the EA
itself is inadequate and should be supplemented, citing many
of the same reasons pertaining to its EIS arguments. We
address these contentions together where appropriate.

  B. Harm to the Northern Spotted Owl and its Critical
  Habitat

   One of EPIC’s primary arguments is that the Project will
harm the northern spotted owl, a threatened species, and its
habitat that has been designated “critical habitat” under the
ESA. To resolve EPIC’s contentions, it is useful to examine
the backdrop of the debate and the specific Project parame-
ters.

   After significant debate and litigation, the northern spotted
owl was listed as a threatened species under the ESA in 1990.
55 Fed. Reg. 26114 (June 26, 1990). In 1992, FWS delineated
the “critical habitat” for the spotted owl. 57 Fed. Reg. 1796
(January 15, 1992). Critical habitat consists of those areas
which have “physical or biological features (I) essential to the
conservation of the species and (II) which may require special
management considerations or protection.” 16 U.S.C.
§ 1532(5)(A).

   Debate and litigation continued, however, and ultimately
the government adopted the Northwest Forest Plan (“NFP”),
which provided “a comprehensive forest management plan for
the entire range of the spotted owl . . . .” Gifford Pinchot Task
Force v. U. S. Fish & Wildlife Serv., 378 F.3d 1059, 1063 (9th
Cir. 2004). The NFP withdrew 8.8 million acres from poten-
tial timber harvesting, and designated approximately 7.4 mil-
lion acres of forest land as “late successional reserves”
(“LSRs”).3 LSRs overlap with about 70% of the owl’s
previously-defined critical habitat and are also generally off-
  3
   “Late-successional” refers to the type of tree growth conducive to spot-
ted owl habitat.
                         EPIC v. USFS                        6993
limits to timber harvest, although thinning, salvage, and
research activities are permitted under certain conditions. The
remaining approximately 5.5 million acres were designated
“matrix” lands or “adaptive management areas,” and are
potentially available for timber production, subject to stan-
dards in the NFP. Id. at 1064.

   The Project involves logging on 578 acres scattered
throughout the Klamath National Forest. Of this, 125 acres
has been designated as “critical habitat” for the spotted owl.
All of this critical habitat is outside the LSR and is thus in the
“matrix” where timber production is permitted. However,
within this 125 acres, only fourteen acres of nesting habitat
would actually be removed (five acres from one unit and nine
from another). In the third critical habitat unit, fifty-one acres
of “high” quality nesting habitat would be degraded to “mod-
erate” quality. The remaining sixty acres within the three criti-
cal habitat units is not considered suitable for nesting and
roosting but is suitable for dispersal; according to the USFS
EA and the FWS Biological Opinion (“BiOp”), all of the hab-
itat units will maintain this dispersal function post-harvest.

    1.   Harm to the Species

   Against this backdrop, EPIC alleges that a full EIS should
have been performed or, alternatively, that the analysis of the
issue in the EA is inadequate. The Project, EPIC asserts, is
likely to affect the northern spotted owl and its critical habitat
significantly. EPIC points to portions of the FWS BiOp in
which the BiOp notes that “three nest sites could be
destroyed” and that the logging will remove “most, if not all,
of the small amount of existing nesting habitat” within the
critical habitat units.

  These statements, however, must be read in context. For
example, although the logging will remove existing nesting
habitat from two critical habitat units, this amounts to a total
of only fourteen acres. Similarly, the Project does not autho-
6994                     EPIC v. USFS
rize the destruction of any existing nest sites, and surveys and
seasonal restrictions operate to protect potentially occupied
nest sites. The projected take of three nests or pairs of owls
is based on extrapolations from nesting data, and FWS deter-
mined that this level of anticipated take was permissible under
the ESA.

   [3] NEPA regulations direct the agency to consider the
degree of adverse effect on a species, not the impact on indi-
viduals of that species. See Native Ecosystems, 428 F.3d at
1240 (“[I]t does not follow that the presence of some negative
effects necessarily rises to the level of demonstrating a signif-
icant effect on the environment.”); see also Greater Yellow-
stone Coalition v. Flowers, 359 F.3d 1257, 1276 (10th Cir.
2004) (“[I]ssuance of an incidental take statement ‘anticipat-
ing’ the loss of some members of a threatened species does
not automatically lead to the requirement to prepare a full
EIS.”). It was not arbitrary and capricious for USFS to deter-
mine that although there will be some effect on individual
pairs, this will not cause a significant adverse effect on the
species and require an EIS.

    2.   Uncertainty

   [4] Next, EPIC argues that an EIS was required because the
effects on the spotted owl are too uncertain. EPIC focuses on
a statement within the FWS BiOp in which FWS, after ana-
lyzing the Project’s likely effects based on historic distribu-
tions of the spotted owl, notes that if activity centers and
home ranges have changed, the effects may be distributed dif-
ferently but cannot be “accurately described” without addi-
tional information. But EPIC fails to recite the remainder of
the paragraph, in which FWS goes on to say:

    However, even if owl activity centers have changed
    in recent years, it is reasonable to assume that the
    density of owls in the project area should be roughly
    constant . . . . Therefore, the magnitude of the overall
                         EPIC v. USFS                         6995
    effect of habitat removal in home ranges and core
    areas by the [Project] should not be substantially dif-
    ferent from that estimated above.

   [5] Moreover, as this court has recently pointed out, the
regulations do not anticipate the need for an EIS anytime
there is some uncertainty, but only if the effects of the project
are “highly” uncertain. See Native Ecosystems, 428 F.3d at
1240 (“Simply because a challenger can cherry pick informa-
tion and data out of the administrative record to support its
position does not mean that a project is highly controversial
or highly uncertain.”); see also 40 C.F.R. § 1508.27(b)(5).

    3.   Increased Fire Risk in Critical Habitat

   [6] EPIC also alleges that the EA fails to disclose a concern
of increased fire risk within critical habitat unit CA-22. How-
ever, the EA specifically acknowledges that in each critical
habitat area, short-term fuel loading increases will occur but
long-term loading will be reduced. It also recognizes that
because fire risk is already low in CA-22, the overall benefit
in this particular unit would be “minimal.” USFS ultimately
concludes that the proposed Project is still preferable to the
no-action alternative because, without action, fuel loading
would increase in the stand over the next five to ten years.
The EA thus contains adequate disclosure of the risk and a
reasoned evaluation of it, and does not reveal the need for an
EIS on this ground.

    4.   Habitat Connectivity

   [7] EPIC further contends that the EA fails to consider hab-
itat connectivity, noting that portions of the critical habitat
contain important dispersal habitat linking the LSRs. How-
ever, both the EA and the underlying FWS BiOp address con-
nectivity. The EA recognizes the important connectivity and
dispersal nature of the habitat, and, with respect to each criti-
cal habitat unit, concludes that the dispersal function would be
6996                     EPIC v. USFS
maintained under the Project parameters. The FWS BiOp also
addresses the issue, noting that “silvicultural prescription will
provide habitat suitable for dispersal within these units by
maintaining a minimum canopy closure of 40 percent” and
concluding that:

    all [critical habitat] acreage proposed for harvest will
    continue to provide dispersal habitat post harvest . . .
    and will maintain connectivity between CHUs on the
    local scale by continuing to provide dispersal habitat
    . . . . Therefore, the proposed action will not preclude
    the ability of CHUs to maintain connectivity
    between the physiographic provinces and thus will
    not compromise the function of critical habitat in the
    conservation and recovery of the NSO.

EPIC’s claim therefore does not reveal a deficiency in the EA
or a “significant” impact warranting a full EIS.

    5.   Reliance on FWS’s “No Jeopardy” Opinion

   EPIC also complains that USFS improperly relied on
FWS’s opinion that the Project would not “jeopardize” the
northern spotted owl. EPIC argues that even if the Project
does not violate the ESA by threatening the continued exis-
tence of a species, an EIS is still required if the Project “may
adversely affect” the species. Clearly, NEPA and the ESA
involve different standards, but this does not require USFS to
disregard the findings made by FWS in connection with for-
mal consultation mandated by the ESA. See, e.g., 40 C.F.R.
§§ 1502.21, 1502.24.

   Moreover, USFS did not rely solely on the “no jeopardy”
conclusion, but on all of the analysis contained in the BiOp,
as well as numerous other sources of information. In light of
this information, USFS concluded in its FONSI that “[w]hile
the Selected Alternative may affect habitat and has the poten-
tial to affect individual northern spotted owls, it will not be
                         EPIC v. USFS                       6997
significant under [NEPA].” Although EPIC seems to urge that
any impact to a listed species requires an EIS, USFS correctly
argues that the regulation’s “intensity” factor focuses on the
“degree to which an action may adversely affect” a threatened
species or critical habitat. See Native Ecosystems, 428 F.3d at
1240 (rejecting need for EIS despite FONSI’s acknowledg-
ment of project’s impact on individual goshawks and their
habitat, where USFS concluded impact on the species was not
significant).

    6.   Reliance on LSRs

  In a somewhat related argument, EPIC contends that USFS
(and FWS) improperly relied on the existence of LSRs to
diminish the Project’s impact on critical habitat. EPIC’s argu-
ment is based primarily on our recent decision in Gifford Pin-
chot, 378 F.3d at 1069-76.

   Gifford Pinchot involved a challenge under the ESA to
FWS regulations defining “adverse modification” of critical
habitat and to FWS’s reliance on LSRs to compensate for loss
of critical habitat in various biological opinions. We invali-
dated the adverse modification regulation because it did not
account for considerations of “recovery” as opposed to “sur-
vival” when evaluating adverse modification of critical habi-
tat under the ESA. Id. at 1069-71. We also held that FWS’s
finding — that loss of critical habitat was not an adverse mod-
ification because of the existence of the LSR habitat — was
arbitrary and capricious, and noted that this error was not
harmless because reliance on the LSRs pervaded the BiOps.
Id. at 1076 & n.12. EPIC argues that FWS’s BiOp in this case
suffers from similar flaws, while admitting it has not brought
an action under the ESA or challenged the BiOp itself.

   In the BiOps challenged in Gifford Pinchot, FWS appears
to have essentially treated the LSRs as a substitute for critical
habitat. Id. at 1075-76. In contrast, although the FWS BiOp
in this case does contain some discussion of LSRs, it contains
6998                        EPIC v. USFS
a significant analysis of the Project’s effect on critical habitat
that is independent of the LSR discussion.

   Moreover, even assuming the FWS BiOp is similarly
flawed, USFS did not rely exclusively on this document or on
its finding of no “adverse modification.” Further, EPIC’s
NEPA challenge involves a different statutory scheme than
the one at issue in Gifford Pinchot: NEPA regulations direct
USFS to consider the “degree” to which critical habitat is
adversely affected, whereas the ESA prohibits any “adverse
modification” of critical habitat.

   [8] Although there is some discussion of the existence of
LSRs in the EA, in this case (and unlike Gifford Pinchot),
reliance on the LSRs does not pervade the EA or FONSI, and
USFS did not use the LSRs as a “substitute” for critical habitat.4
The EA and FONSI demonstrate that the agency gave a “hard
look” at the Project’s effect on critical habitat and an adequate
explanation of why USFS found adverse impacts to critical
habitat were not likely to be significant within the meaning of
NEPA — i.e., the small percentage of critical habitat lost and
maintenance of critical constituent elements such as dispersal
habitat. We therefore conclude that the EA contains an ade-
quate discussion of the critical habitat issue and that it was not
arbitrary and capricious for the agency to determine that an
EIS was not required.
  4
   Importantly, Gifford Pinchot does not mandate that agencies ignore
LSRs altogether, and expressly approved reliance on compliance with the
NFP, especially the LSRs, when analyzing jeopardy to the species (as
opposed to its critical habitat) under the ESA. 378 F.3d at 1066-68. Most
of the references to LSRs in the EA and FONSI relate to the Project’s
impact on the species, as opposed to its critical habitat.
                         EPIC v. USFS                        6999
  C.     Impacts to Watershed

    1.    Uncertainty

   EPIC contends that an EIS was also necessary because the
Project is likely to have significant, short-term adverse
impacts on the watershed and because the impacts are “uncer-
tain.” EPIC’s allegation of “uncertainty” is based on the EA’s
use of the term “immeasurable” to describe increases in
cumulative watershed effects. However, read in the proper
context, this term reflects not uncertainty in projecting effects,
but USFS’s conclusion that any effects would be so negligible
that they could not be measured: “These increases would be
immeasurable and not likely to adversely affect water quality,
anadromous fish habitat or species.”

    2.    Short-term Adverse Effects

   [9] EPIC also alleges that the EA’s analysis of watershed
impacts does not provide the “hard look” required by NEPA,
that the agency did not use high-quality information, and that
the agency focused disproportionately on the long-term bene-
fits of the Project. Although EPIC alleges that the EA con-
tains “very limited actual analysis of watershed impacts,” in
fact the EA contains fifteen pages devoted to the watershed
issue, describing the existing status of the watershed and the
projected impacts of the Project, and including precautions
and methods that would be utilized to minimize impacts.

   [10] Although “[s]ignificance cannot be avoided by term-
ing an action temporary,” 40 C.F.R. § 1508.27(b)(7), an
adverse effect still must be significant to require an EIS. The
EA does not ignore short-term adverse effects resulting from
the Project. The EA addresses such effects throughout the
analysis, concluding that both direct and indirect short-term
effects will be “minor” or “negligible” for at least seven dif-
ferent, detailed reasons, including various protective measures
incorporated into the Project parameters and the small and
7000                    EPIC v. USFS
widely-dispersed nature of the areas affected. Although the
EA expects beneficial long-term effects from the Project, it
contains a reasoned evaluation of the short-term adverse
impacts. Because these impacts are expected to be only
“minor” or “negligible,” an EIS was not required.

    3.    Cumulative Impacts

   [11] In determining whether an action requires an EIS, the
agency must consider “[w]hether the action is related to other
actions with individually insignificant but cumulatively sig-
nificant impacts.” 40 C.F.R. § 1508.27(b)(7). EPIC asserts
that the EA’s analysis of cumulative effects on the watershed
was seriously flawed, suggesting that the agency glossed over
cumulative effects because the effects of the Project itself are
small. However, the entire EA analysis of the watershed
impacts is based on a “cumulative watershed effects”
(“CWE”) model, which incorporates the proposed action’s
effects together with current conditions and other reasonably
foreseeable projects. The EA considers the CWE on a project
level and also a larger watershed scale. EPIC does not argue
that there is any particular error in using the CWE model;
indeed, this court has previously refused to question this
methodology, deferring instead to the agency’s expertise in
developing the model. Inland Empire Pub. Lands Council v.
Schultz, 992 F.2d 977, 981 (9th Cir. 1993). The agency con-
sidered cumulative watershed effects and provided a signifi-
cant amount of quantified and detailed information; the EA’s
analysis was sufficient and did not reveal the need for an EIS.

  D.     Failure to Include Meteor Timber Sale

   EPIC also argues that the EA’s overall analysis of cumula-
tive impacts is flawed because USFS failed to consider the
impacts of the Meteor Timber Sale. Meteor and Knob were
both initially part of a larger project, called “Comet,” which
was abandoned. When the final Knob EA was issued, the
                            EPIC v. USFS                           7001
Meteor project had just been proposed, containing some of the
units from the original Comet project.

   [12] Projects that are “reasonably foreseeable” should be
included in the cumulative effects analysis. 40 C.F.R.
§ 1508.7. In the EA, USFS noted the Meteor proposal but spe-
cifically excluded it from its analysis because Meteor was “in
the initial planning stage” and “specifics of the units (size and
treatment prescription)” had not been identified at that time.
Although “[i]t is not appropriate to defer consideration of
cumulative impacts to a future date when meaningful consid-
eration can be given now,” Kern v. BLM, 284 F.3d 1062, 1075
(9th Cir. 2002), nor do “we require the government to do the
impractical,” if not enough information is available to permit
meaningful consideration, Blue Mountains Biodiversity Proj-
ect v. Blackwood, 161 F.3d 1208, 1215 (9th Cir. 1998) (quot-
ing Inland Empire Pub. Lands Council v. USFS, 88 F.3d 754,
764 (9th Cir. 1996)). See Kleppe v. Sierra Club, 427 U.S. 390,
410 n.20 (1976) (noting that once contemplated actions
become more formal proposals, later impact statements on
those projects will take into account the effect of the earlier
proposed actions).5

   Moreover, later, in response to comments to the EA, USFS
did analyze the effect of the Meteor project based on the
information known about the proposed project at that time.
Cf. Friends of the Clearwater v. Dombeck, 222 F.3d 552, 560-
61 (9th Cir. 2000) (considering evidence that agency rectified
NEPA violation). In the comment response, USFS explained
that although the proposal was still not firm, enough was then
known to permit a general discussion of effects. USFS noted
that the Meteor project resembled the Knob project in terms
of prescriptions, types of logging systems, scattering of units
and other resource protection measures, and concluded that
  5
   Indeed, that is exactly what happened in this case, as USFS eventually
prepared a full EIS for the Meteor Project, which included a cumulative
analysis of the Knob and Meteor Projects.
7002                          EPIC v. USFS
Meteor would have similar minor or negligible watershed
effects.

   [13] In sum, because the parameters of the Meteor project
were unknown at the time of the EA, it was not arbitrary and
capricious for USFS to omit the project from its cumulative
analysis. Moreover, even if USFS made a clear error of judg-
ment by failing to include this project in the EA, it remedied
this error by including a reasonably complete discussion of
the issue in the comment response, based on the project
parameters that were known at that point in time.

  E.     Reliance on Mitigation Measures

   EPIC also criticizes USFS’s reliance on mitigation mea-
sures to downplay the adverse effects of the Project. It argues
that the EA provides no data supporting the efficacy of its
mitigation measures. See Nat’l Parks, 241 F.3d at 733-35
(EIS required where effectiveness of proposed mitigation
measures was too uncertain).

   This case differs from National Parks, however, because
instead of analyzing potential impacts of a proposed action
and then developing a plan to mitigate those adverse effects,
the Project incorporates mitigation measures throughout the
plan of action, so that the effects are analyzed with those mea-
sures in place.6 Thus, it cannot be said that the EA fails to
analyze the effects of the mitigation measures; instead, the EA
  6
   Although it lacks the force of a regulation (see Friends of the Earth v.
Hintz, 800 F.2d 822, 838 n.15 (9th Cir. 1986)), the Center for Environ-
mental Quality’s “Forty Questions” memorandum discusses this approach:
      [W]here the proposal itself so integrates mitigation from the
      beginning that it is impossible to define the proposal without
      including the mitigation, the agency may then rely on the mitiga-
      tion measures in determining that the overall effects would not be
      significant.
46 Fed. Reg. 18026, 18037 (1981).
                        EPIC v. USFS                      7003
analyzes the Project under the enumerated constraints and
concludes that any environmental impacts will not be signifi-
cant.

   The EA also contains very specific and detailed informa-
tion on the ways that the timber harvest will be conducted in
order to minimize effects on wildlife or watershed. In addition
to these specifically identified measures, the EA also cross-
references applicable Best Management Practices (“BMPs”),
attached in an appendix, which are also quite detailed. Com-
pare Wetlands Action Network v. U.S. Army Corps of Eng’rs,
222 F.3d 1105, 1121 (9th Cir. 2000) (upholding mitigation
measures where special permit conditions were “extremely
detailed,” even though all details of mitigation plan were not
yet finalized) with Neighbors of Cuddy Mountain v. USFS,
137 F.3d 1372, 1380 (9th Cir. 1998)(holding that “perfunc-
tory description” of mitigation measures was inadequate). The
EA also explains that there will be concurrent monitoring of
the implementation and effectiveness of these BMPs to aid in
timely identification of threats and the need for preventative
measures or project modifications. See Okanogan Highlands
Alliance v. Williams, 236 F.3d 468, 476 (9th Cir. 2000)
(upholding discussion of mitigation measures in an EIS where
document provides methods for ensuring environmental prob-
lems do not develop).

  [14] In short, given the specificity of the protection mea-
sures, the analysis of the environmental impacts with these
measures in place, and the provision for ongoing monitoring
to ensure compliance, USFS has taken the requisite “hard
look” at the Project’s environmental consequences, and it was
not arbitrary and capricious for it to determine that the
impacts would not be significant with these mitigation mea-
sures in place.

  F.   Failure to Consider Reasonable Range of Alternatives

  [15] EPIC also complains that the EA is inadequate
because it does not analyze an adequate range of alternatives
7004                         EPIC v. USFS
to the proposed action. We recently joined other circuits in
holding that “an agency’s obligation to consider alternatives
under an EA is a lesser one than under an EIS,” Native Eco-
systems, 428 F.3d at 1246, and went on to hold that USFS
considered an adequate range of alternatives when it dis-
missed four alternatives without detailed consideration and
evaluated only two alternatives — the proposed project and a
no-action alternative — in detail, id. at 1245-46.

   [16] In contrast, the EA here considered in detail a no-
action alternative, the proposed Project alternative, and a third
alternative that was similar to the Project but did not log any
northern spotted owl critical habitat. USFS had also consid-
ered six additional alternatives, but eliminated them from
detailed study for various reasons. To the extent EPIC argues
that USFS did not give a sufficient explanation for rejecting
these additional alternatives, the explanations were not arbi-
trary or capricious, and were tied to the stated purpose of the
Project.7 See id. at 1247 (“Alternatives that do not advance the
purpose of the [Project] will not be considered reasonable or
appropriate.”). Therefore, USFS fulfilled its obligations under
NEPA to evaluate reasonable alternatives to the proposed
project.
  7
    One alternative was eliminated because it was found incompatible with
maintenance of sensitive species; another alternative was eliminated
because of concerns about cumulative watershed effects; a non-
commercial alternative was rejected because it would not achieve the need
to provide sustained yield of wood products and would cost taxpayers
money instead of benefitting the Treasury; an alternative with an upper
diameter limit was eliminated because it would not achieve desired stand
conditions, as large decadent and high-risk trees would be left on site; a
no-harvest alternative was rejected because it did not meet the purpose of
the proposal to maintain stand health and reduce fire risk; and a chemical-
free alternative was rejected because it was determined that some gopher
baiting was necessary to achieve regeneration of certain types of trees.
                        EPIC v. USFS                       7005
  G.    Short-term Increased Fire Risk

   EPIC further asserts that the EA contains inadequate disclo-
sures about short-term increases in fire risk and that the EA
does not demonstrate that the Project will meet the goal of
reducing overall fire risk. In addition to the discussion noted
above regarding fire risk within spotted owl critical habitat,
the EA also contains a general section regarding fire risk and
clearly discloses both the risk and the steps that will be taken
to minimize that risk.

   In a similar vein, EPIC contends USFS violated NEPA by
failing to document that the Project will meet its stated pur-
pose — i.e., reducing the risk of stand-replacing fires. EPIC
asserts that USFS failed to address the “body of scientific lit-
erature that directly disputes Defendant’s allegations that
commercial logging in mature stands will decrease fire dan-
ger.” USFS responds that all project logging will be accompa-
nied by fuel treatment, citing studies that have, in the
agency’s view, shown thinning combined with prescribed fire/
fuels treatment has yielded the best results in preventing cata-
strophic wildfires. When specialists express conflicting views,
we defer to the informed discretion of the agency. See Earth
Island Institute v. USFS, 442 F.3d 1147, 1160 (9th Cir. 2006).

   Thus, we conclude that the EA adequately discloses and
discusses the short-term increase of fire risk, and USFS’s con-
clusion that the Project will meet the goal of long-term risk
reduction is not arbitrary or capricious.

II.    NFMA Claims

   [17] EPIC also brings claims against USFS under the
NFMA. The NFMA imposes substantive duties on USFS,
including the duty to “provide for diversity of plant and ani-
mal communities.” 16 U.S.C. § 1604(g)(3)(B). NFMA regula-
tions effective at the time of USFS’s action required:
7006                       EPIC v. USFS
      Fish and wildlife habitat shall be managed to main-
      tain viable populations of existing native and desired
      non-native vertebrate species in the planning area.
      . . . In order to insure that viable populations will be
      maintained, habitat must be provided to support, at
      least, a minimum number of reproductive individuals
      and that habitat must be well-distributed so that
      those individuals can interact with others in the plan-
      ning area.

36 C.F.R. § 219.19 (2000).

   The Klamath Forest Plan identifies twenty-seven “manage-
ment indicator species” or “MIS.” These species are moni-
tored because the species’ “population changes are believed
to indicate the effects of management activities.” 36 C.F.R.
§ 219.19(a)(1) (2000).8 In connection with the Project, a
Wildlife Biologist and Fisheries Biologist prepared a site-
specific assessment of the effects of the Project on habitats for
sixteen designated MIS. The study concluded there would be
minor effects from the proposed action on six of these species
due to reduction of small patches of habitat scattered through-
out the landscape, causing some shift in species’ home ranges
and small short-term reductions in overall populations.

   EPIC asserts that USFS failed to comply with its obliga-
tions under NFMA because it “improperly relied on habitat
quality” rather than undertaking a study of the actual abun-
dance of the individual MIS. The analysis of quality and
quantity of habitat, rather than actual MIS populations, is
commonly referred to as the “proxy on proxy” methodology.
Native Ecosystems, 428 F.3d at 1251. This methodology
essentially assumes that “maintaining the acreage of habitat
necessary for survival would in fact assure a species’ surviv-
al.” Inland Empire, 88 F.3d at 761.
  8
   Although new regulations have eliminated the MIS concept, see 36
C.F.R. § 219.16, USFS concedes that it was required to comply with the
regulations and forest plan in place at the time of its decision.
                             EPIC v. USFS                            7007
   [18] Although EPIC levels a general attack on the use of
habitat as a proxy for population, we have previously
endorsed the practice absent some indication in the record that
USFS’s underlying methodology is flawed. Compare id. at
761 (assumption that maintaining habitat maintains species is
“eminently reasonable”); Idaho Sporting Congress v. Thomas,
137 F.3d 1146, 1154 (9th Cir. 1998) (“We agree that using
habitat as a proxy for population is not arbitrary and capri-
cious.”); Gifford Pinchot, 378 F.3d at 1066-67 (approving
habitat proxy method for northern spotted owl under the
ESA); and Native Ecosystems, 428 F.3d at 1251 (“The record
does not demonstrate any flaws in the methodology used by
the Forest Service to identify goshawk habitat”) with Idaho
Sporting Congress v. Rittenhouse, 305 F.3d 957, 972 (9th Cir.
2002) (concluding reliance on habitat existence arbitrary and
capricious where forest monitoring report indicated that,
because of various invalid assumptions, “the Forest Service’s
methodology does not reasonably ensure viable populations
of the species at issue”); Lands Council v. Powell, 395 F.3d
1019, 1036 (9th Cir. 2005) (“The record here shows that the
proffered data is about fifteen years old, with inaccurate can-
opy closure estimates, and insufficient data on snags.”); and
Earth Island Institute, 442 F.3d at 1175-76 (rejecting use of
habitat monitoring where forest plan required population
monitoring and where there was no indication USFS con-
sulted current studies or identified methodology in determin-
ing suitable habitat).

   In this case, EPIC does not allege any specific deficiency
in USFS’s methodology with respect to any of the sixteen
potentially affected MIS.9 EPIC instead relies on a single
statement in the Klamath Forest 2000 monitoring report:
  9
    USFS relied on a site-specific MIS assessment, which incorporated by
reference the general habitat requirements for each MIS, the 2002 Klam-
ath National Forest Management Indicator Species analysis, and standards
for analyzing habitat “capability.” Cf. Earth Island Institute, 442 F.3d at
1176 (rejecting habitat monitoring where there was no indication USFS
consulted current field studies and no identification of methodology used
in determining “suitable” habitat).
7008                    EPIC v. USFS
    Almost all [MIS] species have some inventory and/
    or monitoring data available. It appears that some
    Management Indicator Species are not easily moni-
    tored and there isn’t a clear link between some spe-
    cies presence or abundance and changes in habitat
    conditions.

We are unpersuaded that such a general statement — part of
a forest-wide summary not necessarily applying to any of the
MIS possibly affected by the Project — undermines the site-
specific, project-specific, and species-specific analysis con-
ducted in the MIS assessment. In addition, we have previ-
ously recognized that monitoring difficulties do not render a
habitat-based analysis unreasonable, so long as the analysis
uses all the scientific data currently available. See Inland
Empire, 88 F.3d at 762.

   [19] The MIS Assessment supports USFS’s conclusion that
so little MIS habitat will be altered that the Project will have
no significant impact on species population. It was not arbi-
trary or capricious for USFS to conclude that the Project com-
plied with the NFMA and its viability regulations.

                       CONCLUSION

   While the Project will have at least some short-term
adverse effects on the environment, the question is to what
degree. Unfortunately, EPIC “seeks to capitalize on the Forest
Service’s thorough and candid environmental analysis by
seizing on various bits of information and data . . . to claim
that substantial questions exist as to whether the [Project] may
have a significant effect on the environment.” See Native Eco-
systems, 428 F.3d at 1240. We find that the EA provided
detailed and adequate consideration of information from a
wide range of sources, and that USFS’s conclusion that the
adverse effects would not be “significant” with the meaning
of NEPA was not arbitrary and capricious. We affirm the dis-
trict court’s grant of summary judgment on the NEPA claims.
                       EPIC v. USFS                    7009
  The record does not reveal any specific flaws in USFS’s
habitat proxy approach in this case, and the MIS Assessment
supports USFS’s conclusion that the Project complied with
NFMA. We therefore also affirm the district court’s grant of
summary judgment on the NFMA claims.

  AFFIRMED.